Exhibit 10.2

AMENDMENT NO. 2 TO

REALPAGE, INC.

2010 EQUITY INCENTIVE PLAN

(Effective February 19, 2013)

REALPAGE, INC., having adopted the RealPage, Inc. 2010 Equity Incentive Plan
(the “Plan”) as of August 11, 2010, and having previously amended the Plan
pursuant to Amendment No. 1 to the Plan effective as of February 18, 2011,
hereby amends the Plan, effective as of February 19, 2013, as follows:

 

  1. Section 11(c) of the Plan is hereby amended and restated in its entirety to
be and read as follows:

“(c) Annual Award. Each Outside Director will be automatically granted (an
“Annual Award”) on April 1 of each year, beginning in 2011, a number of Shares
of Restricted Stock determined by dividing (A) $120,000 by (B) the Fair Market
Value of a share on the grant date, with the number of Shares rounded up to the
nearest whole Share. Upon election or appointment as an Outside Director that
occurs after April 1st in the year of election or appointment, an Outside
Director will also be automatically granted a prorated portion of the Annual
Award, to be effective on the following April 1st. The prorated number of Shares
of Restricted Stock shall be determined based on the number of unexpired months
remaining in the fiscal year of election or appointment.”

IN WITNESS WHEREOF, RealPage, Inc., by its duly authorized officer, has executed
this Amendment No. 2 to the Plan on the date indicated below.

REALPAGE, INC.

 

By:

  /s/ Margot Carter   Margot Carter   Executive Vice President, Chief Legal
Officer and Secretary

Date: February 19, 2013